BOUTALL, Judge,
concurring in result only.
I would not dismiss this appeal because it is timely within the limitations laid down in Quinn v. Department of Health, 347 So.2d 954 (La.App. 4th Cir. 1977). However, I believe Quinn is wrong and should be annulled. The Administrative Procedure Act does except the Civil Service Commission of the City of New Orleans from its provisions. It is not an “agency” as defined in R.S. 49:951 (2). If we apply R.S. 49:959 (Rehearing) how do we fail to apply the rest of the regulations concerning procedure (except for the Constitutional appeal, La.Const. of 1974, Art. 10, § 12)?